          Case 1:19-cv-10747-LTS Document 29 Filed 05/31/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
CARMEN RIVERA,                               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 19-10747-LTS
                                             )
JOHNSON & JOHNSON, et al.,                   )
                                             )
       Defendants.                           )
                                             )

              ORDER ON EMERGENCY MOTION TO REMAND (DOC. NO. 8)

                                          May 31, 2019

SOROKIN, J.

       On September 1, 2017, plaintiff Carmen Rivera brought suit in Middlesex Superior Court

against ten defendants, of which two were Johnson & Johnson and Imerys Talc America, Inc.

(“Imerys”). Doc. No. 11 at 1. Rivera’s Second Amended Complaint (“the Complaint”) alleges

that the defendants’ negligence and breach of expressed and implied warranties exposed her to

asbestos and asbestos-containing products that caused her mesothelioma, a form of fatal cancer.

Doc. No. 1-2. On February 13, 2019, Imerys filed for Chapter 11 bankruptcy in the United States

Bankruptcy Court for the District of Delaware. Doc. No. 1 ¶ 1.

       On April 18, 2019, Johnson & Johnson removed Rivera’s claims against Johnson &

Johnson to this Court. Doc. No. 1. Johnson & Johnson argues that this Court now has jurisdiction

over the case because it is related to Imerys’s bankruptcy petition. Doc. No. 1 ¶ 20; see also 28

U.S.C. § 1334(b). Johnson & Johnson further argues that removal to this Court is proper under

28 U.S.C. § 1452(a), which provides for removal of claims related to bankruptcy.
          Case 1:19-cv-10747-LTS Document 29 Filed 05/31/19 Page 2 of 5



        Rivera promptly moved to remand this case to the Middlesex Superior Court on an

emergency basis, advancing several arguments in support of her motion. Doc. No. 8. She first

argues that Johnson & Johnson’s removal is untimely. Doc. No. 11 at 4–6. She further argues

that this Court lacks subject matter jurisdiction because this case is not, in fact, related to the

Imerys bankruptcy proceeding under the relevant case law. Id. at 6–12. Finally, she argues that

this Court should abstain from hearing this case, either under the mandatory basis provided by 28

U.S.C. § 1334(c)(2) or the permissive basis provided by 28 U.S.C. § 1452(b). Id. at 12–17.

        Johnson & Johnson opposed the motion to remand. Doc. No. 15. Both parties also

provided the Court with additional authorities. Doc. Nos. 10, 12. On May 9, 2019, while the

present motion was pending before this Court, the district court for the District of Delaware

denied Johnson & Johnson’s motion to transfer provisionally the approximately 2,400 actions

similar to this one that are pending around the country to that District, finding that Johnson &

Johnson failed to demonstrate entitlement to such sweeping relief. See In re Imerys Talc

America, Inc., No. 19-103-MN, ECF. No. 35 (D. Del. May 9, 2019). Rivera thereafter filed a

reply in support of its motion. Doc. No. 21.

        A party may remove any claim in a civil proceeding to federal court if the court has

bankruptcy jurisdiction over the claim under 28 U.S.C. § 1334. 28 U.S.C. § 1452(a). The federal

court may then remand the claim to the state court “on any equitable ground.” Id. § 1452(b).

        In evaluating whether to remand on equitable grounds, a federal court typically
        considers the following factors: (1) duplication of judicial resources; (2)
        uneconomical use of judicial resources; (3) effect of remand on the administration
        of the bankruptcy estate; (4) case involves questions of state law better addressed
        by a state court; (5) comity considerations; (6) prejudice to the involuntarily
        removed parties; (7) lessened possibility of an inconsistent result; and (8) expertise
        of the court where action originated.

Messerlian v. A.O. Smith Corp., 2010 WL 308981, at *3–4 (D.R.I. Jan. 25, 2010). Johnson &

Johnson argues that subject matter jurisdiction is proper because Imerys is obligated under its
                                                   2
          Case 1:19-cv-10747-LTS Document 29 Filed 05/31/19 Page 3 of 5



supplier contract to indemnify and defend Johnson & Johnson from tort claims such as this one.

Doc. No. 15 at 23. As a result, Johnson & Johnson argues, this case is “related to” Imerys’s

bankruptcy within the meaning of 28 U.S.C. § 1334(b) because even the cost of the litigation

draws down the funds available in the bankruptcy estate to other creditors. Id.

        In evaluating whether removal is proper, “[i]n light of . . . the important federalism

concerns at play in considering removal jurisdiction,” the Court must construe strictly the

applicable removal statutes, and “any ambiguity . . . ought to be resolved against removal.”

Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1, 11 (1st Cir. 2004). In support of its argument

that this case is related to Imerys’s bankruptcy petition, Johnson & Johnson argues that “a series

of supply agreements, certain contractual rights and obligations” exist between Johnson &

Johnson and Imerys; that Imerys has demanded coverage under insurance policies shared with

Johnson & Johnson; and that an identity of interest exists between Imerys and Johnson &

Johnson. Doc. No. 1 at 7.

        Rivera and Johnson & Johnson agree that Third Circuit case law would control the

Delaware bankruptcy court’s exercise of related-to jurisdiction over this case. 1 See Doc. No. 11

at 6–7; Doc. No. 15 at 18. In that circuit, litigation that is “a mere precursor to the potential third

party claim for indemnification” that cannot, on its own, “determine any rights, liabilities, or

course of action of the debtor” is not related to an ongoing bankruptcy proceeding. Pacor, Inc. v.

Higgins, 743 F.2d 984, 995 (3d Cir. 1984). “Even with an indemnification agreement, a court

lacks ‘related to’ jurisdiction if the non-debtor’s recovery is predicated upon the results of a




1
  Rivera also argues that the First Circuit “has adopted essentially the same definition of ‘related
to’ jurisdiction expressed by the Third Circuit.” Doc. No. 11 at 7. Johnson & Johnson does not
advance any ways in which the circuits’ case law differs. The Court therefore assumes but does
not decide that Third Circuit case law applies.
                                                   3
           Case 1:19-cv-10747-LTS Document 29 Filed 05/31/19 Page 4 of 5



subsequent action for indemnification.” In re W.R. Grace & Co., 412 B.R. 657, 667 (D. Del.

2009).

         Imerys is not a party to the case before this Court. Rather, the claims now here seek to

adjudicate the liability of only Johnson & Johnson. Although Johnson & Johnson argues that its

contracts with Imerys will automatically obligate Imerys to indemnify Johnson & Johnson if they

are found liable in this matter, the Court is unable to conclude that Johnson & Johnson would in

fact receive the benefit of such indemnification without extended litigation, particularly because

Rivera’s complaint alleges acts and omissions, such as a failure to warn, by Johnson & Johnson

on its own. See Doc. No. 1-2 at 6. Notably, the relevant contractual provisions also provide for

the possibility of indemnification in the other direction between Johnson & Johnson and Imerys.

That possible indemnification is apparently hotly disputed, see Doc. No. 21 at 10, and surely not

automatic. Even if Johnson & Johnson could eventually seek indemnification from Imerys

through litigation, that fact alone does not establish related-to jurisdiction.

         Johnson & Johnson’s claim that it shares insurance with Imerys is similarly disputed,

itself likely to be the subject of extended litigation. See Doc. No. 21 at 11–12. Given the

diverging interests of Johnson & Johnson and Imerys, the Court is not persuaded that Johnson &

Johnson has established the identity of interests necessary to invoke federal subject matter

jurisdiction. See A.H. Robins Co. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986) (identity of

interests “arises when there is such identity between the debtor and the third-party defendant that

the debtor may be said to be the real party defendant”). Accordingly, on the record currently

before the Court, the Court concludes that it lacks subject matter jurisdiction over this case and

that remand is therefore appropriate.




                                                   4
          Case 1:19-cv-10747-LTS Document 29 Filed 05/31/19 Page 5 of 5



       However, even if this Court has subject matter jurisdiction over this action, the Court

nevertheless finds that equitable grounds support remand. See 28 U.S.C. § 1452(b). This case

was initiated in state court nearly two years ago and includes only claims based on

Massachusetts law. Doc. No. 1-3; Doc. No. 1-5. Discovery in the state court proceedings was

nearly complete when Johnson & Johnson filed its notice of removal, with trial scheduled for

December 2019. Doc. No. 11 at 2. Comity and efficiency therefore suggest that the state court is

the forum best suited for the resolution of this matter. If this action is eventually transferred to

Delaware, trial will be delayed by months or years, and significant effort will have to be

expended for a second time. By contrast, the state court proceedings were pending before in the

state’s consolidated asbestos litigation docket, and all signs point to their efficient progress as to

the parties other than Imerys, against whom the litigation is automatically stayed due to its

bankruptcy. See id.; Doc. No. 11-1. Further, because only the claims against Johnson & Johnson

have been removed, the state court action would, if removal is allowed, proceed separately from

this action as to the parties other than Johnson & Johnson and Imerys, another needlessly

inefficient use of judicial resources. Finally, Judge Stearns recently remanded a case presenting

essentially the same issues on the same equitable grounds. See Remand Order, Wilson et al v.

Johnson & Johnson, No. 19-CV-10764-RGS, ECF No. 19 (D. Mass. May 29, 2019).

       For the foregoing reasons, the emergency motion to remand, Doc. No. 8, is ALLOWED.

This matter is hereby REMANDED to the Middlesex Superior Court.



                                                       SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge

                                                   5
